DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/08/2021 has been entered.  Claims 1, 10, 12 and 13 have been amended; claim 11 has been canceled; and no new claims have been added.  Claims 1-10 and 12-13 remain.  The objection to the specification is withdrawn based on Applicant’s amendments to the specification and claim 1.  The rejections of claims 1-9 under 35 U.S.C. 112(a) are withdrawn based on Applicant’s amendments to claim 1.  The rejections of claims 1-13 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to claims 1 and 10.

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to methods of controlling core network access for user equipment (UE).
Applicant’s independent claim 1 recites, inter alia, a method of managing a connection of a user equipment device to a core network . . .  the UE device having established a first connection to the core network via a non-3GPP network using wireless local area transmission and/or reception technology and having established  a second connection to the core network via a 3GPP mobile communication system network as defined in the specification (see FIG. 4 steps 1, 2a.,2b and paragraphs [0036] – [0037] and [0076] – [0078] of Applicants published application) including “in response to receiving a request from a base station of the mobile communication system to configure the second connection to the base station to use the non-
Independent claim 10 recites, inter alia, a method in a core network entity of a mobile communication system network of managing a connection with a user equipment as defined in the specification (see paragraphs [0039] and  [0051] of Applicants published application), including “wherein the mobile communication system network periodically sends keep-alive messages for maintaining the second connection while having the second connection with the UE device via the interworking function; and ceases to send the keep-alive messages while suspending the second connection with the UE device via the interworking function.”  With the quoted limitations, Applicant’s independent claim 10 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Accordingly, Applicant’s claims 1-10 and 12-13 (renumbered as claims 1-12) are allowed for the reasons set forth herein.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2013/0343304 A1 (Kaippallimalil et al.) – discloses a system and methods for configuring multiple IP connections;
US PG Pub 2015/0382393 A1 (Kiss) – discloses methods and apparatus to support network-based IP flow mobility via multiple wireless accesses for a wireless device; 
US PG Pub 2015/0350952 A1 (Ozturk et al.) – discloses interaction between WAN-WLAN Interworking and WAN-WLAN Aggregation;
US PG Pub 2019/0037629 A1 (Ryu et al.) – discloses a method for resuming a connection in a wireless communication system; and
EP2028901 A1 (Pittmann) – discloses a method and apparatus for temporarily suspending a network connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413